Exhibit 99.1 CONFEDERATE MOTOR COMPANY, INC. Condensed Balance Sheets September 30, 2008 (Unaudited) and December 31, 2007 (Audited) 2008 2007 Assets Current assets Cash and cash equivalents $ 194,964 $ 10,899 Employee Advances 20,000 Inventory 425,579 260,654 640,543 271,553 Property and equipment, net 108,364 150,910 Other assets 37,666 21,000 $ 786,573 $ 443,463 Liabilities and Stockholders’ Deficit Current liabilities Accounts payable $ 103,846 $ 170,290 Accrued salaries - 23,650 Convertible note 225,000 - Deferred revenue 442,286 492,504 Warranty reserve 8,600 8,000 Other accrued expenses 48,090 67,540 Current portion of notes payable 44,648 45,580 Current portion of capital leases 22,027 21,400 894,497 828,964 Notes payable, less current portion 175,679 211,131 Capital leases, less current portion 53,370 70,114 Stockholders’ deficit Class C preferred stock, no par value, $17,500 liquidation value, 50,000 shares authorized, 57.1430 shares issued and outstanding - - Class B common stock, no par value, 50,000 shares authorized, no shares issued at December 31, 2007 and 2006 - - Class A common stock, no par value, 50,000 shares authorized, 138.3681 and 132.6736 shares issued and outstanding at September30, 2008 and December31, 2007, respectively - - Additional paid-in capital 1,988,000 1,838,000 Stock subscriptions - (50,000 ) Accumulated deficit (2,324,673 ) (2,454,746 ) (336,973 ) (666,746 ) $ 786,573 $ 443,463 See notes to condensed financial statements. -1- CONFEDERATE MOTOR COMPANY, INC. Condensed Statements of Operations Nine-Month Periods ended September 30, 2008 and 2007 (Unaudited) 2008 2007 Sales $ 1,924,127 $ 1,301,734 Cost of goods sold 1,064,957 1,010,303 Gross profit 859,170 291,431 Operating expenses 755,685 739,097 Income (loss) from operations 103,485 (447,666 ) Other income (expense) Other income 47,896 11,000 Interest, net (21,608 ) (13,474 ) 26,288 (2,474 ) Net income (loss) $ 129,773 $ (450,140 ) Net income (loss) per share $ 674 $ (2,367 ) Average shares outstanding 192.6638 190.1463 See notes to condensed financial statements. -2- CONFEDERATE MOTOR COMPANY, INC. Condensed Statements of Cash Flows Nine-Month Periods ended September 30, 2008 and 2007 (Unaudited) 2008 2007 Operating activities Net income (loss) $ 129,773 $ (450,140 ) Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation 42,546 26,900 Amortization 8,334 - Change in operating assets and liabilities Employee advances (20,000 ) - Inventory (164,925 ) (88,114 ) Accounts payable (66,444 ) 37,964 Accrued salaries (23,650 ) - Other accrued expenses (19,450 ) (4,128 ) Deferred revenue (50,218 ) 189,723 Warranty reserve 600 (1,350 ) Net cash used in operating activities (163,434 ) (289,145 ) Investing activities Purchases of property and equipment - (5,604 ) Net cash used in investing activities - (5,604 ) Financing activities Proceeds from convertible note, net of issuance costs 200,000 - Repayment of notes payable (36,384 ) (16,044 ) Repayment of capital leases (16,117 ) (13,660 ) Proceeds from issuance of stock 200,000 410,000 Redemptions of stock - (118,000 ) Net cash provided by financing activities 347,499 262,296 Net increase (decrease) in cash and cash equivalents 184,065 (32,453 ) Cash and cash equivalents at beginning of period 10,899 60,953 Cash and cash equivalents at end of period $ 194,964 $ 28,500 See notes to condensed financial statements. -3- CONFEDERATE MOTOR COMPANY, INC. Notes to Condensed Financial Statements September 30, 2008 and 2007 (Unaudited) and December 31, 2007 (Audited) NOTE 1 - GENERAL Presentation The condensed balance sheet as of September 30, 2008 and the condensed statements of operations and cash flows for the nine-month periods ended September 30, 2008 and 2007 are unaudited.They have been prepared on the same basis as the audited financial statements of Confederate Motor Company, Inc. (the “Company”) for the year ended December 31, 2007.These statements reflect all adjustments of a normal, recurring nature, which, in the opinion of management, are necessary for fair presentation of the financial position, results of operations and cash flows for the interim periods.Certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.The results of operations for the nine-month periods ended September 30, 2008 and 2007 are not necessarily indicative of the operating results for the full year. The condensed financial statements included in this Exhibit 99.1 of this Form 8-K should be read in conjunction with the audited financial statements of Confederate Motor Company, Inc. for the years ended December 31, 2007 and 2006 included in Exhibit 99.2of this Form 8-K, as filed with the Securities and Exchange Commission. Use of Estimates In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period.These estimates are based on information available as of the date of these financial statements.Actual results could differ from those estimates. Earnings per Share Basic earnings per share were computed by dividing net income or loss by the average number of common and preferred shares outstanding during the year. Deferred Revenue The Company signed a distribution agreement in March 2008.In connection with the agreement, the Company received an upfront fee of $300,000 for the exclusive rights to sell and distribute the Company’s motorcycles in the Middle East region.The upfront fee, less the value of a product model provided in the exchange, is being recognized ratably into income over the life of the distribution agreement and is included in deferred revenue in the accompanying condensed balance sheets.The related income is included in other income in the accompanying condensed statements of operations. -4- CONFEDERATE MOTOR COMPANY, INC. Notes to Condensed Financial Statements September 30, 2008 and 2007 (Unaudited) and December 31, 2007 (Audited) (Continued) NOTE 2 - CONVERTIBLE NOTE In June 2008, the Company entered into an agreement whereby the Company may merge with a public company.In connection with the agreement, the Company obtained a bridge loan in the form of an unsecured convertible promissory note totaling $225,000.Principal and interest are due in January 2009.If the merger is consummated, the holder of the note has the right, but not the obligation, to convert all of the then outstanding principal amount plus accrued but unpaid interest into common stock of the Company.The conversion ratio is one share per $1.125 of principal and accrued interest at a fixed rate of 5% under the note. See subsequent event at Note 5. NOTE 3 - COMMON STOCK During the first nine months of 2008, the Company sold additional Class A stock totaling $150,000. NOTE 4 - SUPPLEMENTAL CASH FLOW DISCLOSURES Net cash used in operating activities reflects cash payments for interest of $23,406 and $25,463 for the nine-month periods ended September 30, 2008 and 2007, respectively.During the nine-month period ended September 30, 2007, the Company purchased a vehicle totaling $36,628 through the assumption of a note payable and purchased computers and equipment totaling $108,804 through capital leases. NOTE 5 - SUBSEQUENT EVENTS In January 2009, the following conditions were satisfied under the merger agreement with French Peak Resources, Inc., a public company registered with the Securities and Exchange Commission; (i) the stockholders of the Company surrendered all of the issued and outstanding shares of the Company’s common stock, after giving effect to the conversion of all outstanding shares of the Company’s preferred stock, and received, in exchange, 8,895,000 shares of Acquisition Sub common Stock, (ii) all options and warrantsto purchase shares of the Company’s common stock outstanding immediately prior to the merger, were replaced with corresponding new options or warrants to purchase shares of Acquisition Sub common stock; (iii) the pre-merger stockholders of French Peak Resources, Inc. retained 1,105,000 shares of Acquisition Sub common stock; and (iv) the Acquisition Sub merged with and into the Company with the Company surviving the merger. Upon closing of the transaction, the holder of the Company’s unsecured convertible promissory note totaling $225,000 converted the outstanding principal and accrued interest into shares of common stock. -5-
